    Case 5:21-cv-03158-SAC Document 6 Filed 08/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


ANTHONY EARL RIDLEY,

                               Petitioner,

           v.                                         CASE NO. 21-3158-SAC

STATE OF KANSAS, et al.,


                               Respondents.


                            MEMORANDUM AND ORDER



     Petitioner initiated this action by filing a pro se petition

for writ of mandamus pursuant to 28 U.S.C. §§ 1361 and 1651(a).

(Doc. 1.) On July 12, 2021, the Court issued an order noting that

while   none    of   Petitioner’s   claims   were   actionable     in   federal

mandamus, some of his claims were suitable for a federal habeas

action under 28 U.S.C. § 2254. (Doc. 4, p. 1-3.) Thus, the Court

allowed Petitioner the opportunity to file in this action, on or

before August 12, 2021,         a complete and proper amended            habeas
petition.1 Id. at 3-4.

     On August 12, 2021, the clerk of court received a letter from

Petitioner asserting that on August 10, 2021, prison staff assisted

Petitioner in e-filing in this case a motion for directed verdict

and multiple exhibits that comprised more than 240 pages. (Doc. 5.)

Petitioner requests a copy of the motion and exhibits and “[i]f

these things were not file[d],” Petitioner asks the Court for an
extension of time to file his habeas corpus petition. Id.

1 The Court also granted leave to proceed in forma pauperis on the habeas
claims alone. Id. at 1 n.1., 4-5. To the extent Petitioner wishes to pursue his
civil rights claims, he must do so in a separate 42 U.S.C. § 1983 action.
   Case 5:21-cv-03158-SAC Document 6 Filed 08/13/21 Page 2 of 2




     Nothing was e-filed in this case on August 6, 2021. Moreover,

it is unclear why Petitioner wished to file a motion for directed

verdict in this action or how his alleged difficulty in doing so

justifies   an    extension   of   time   to   file   a   habeas   petition.

Nevertheless, the Court liberally construes the letter to the clerk

as a motion for extension of time to file the habeas petition

allowed by the Court’s prior order.

     The Court will grant allow Petitioner to and including August

27, 2021 to file the proper and complete amended petition in this

case. The petition must contain only Petitioner’s federal habeas

claims and it must be on the required form. No further extensions

will be granted. If Petitioner fails to timely file a habeas

petition, this action may be dismissed without further notice.



     IT IS THEREFORE ORDERED that Petitioner’s motion for extension

of time (Doc. 5) is granted.

     IT IS FURTHER ORDERED THAT Petitioner is granted until August

27, 2021, in which to file a complete and proper amended petition
in compliance with the directions in this order.


     IT IS SO ORDERED.

     DATED:      This 13th day of August, 2021, at Topeka, Kansas.




                                   S/ Sam A. Crow

                                   SAM A. CROW
                                   U.S. Senior District Judge
